 


114 HRES 820 EH: Providing for consideration of the bill (H.R. 5538) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes; providing for proceedings during the period from July 15, 2016, through September 5, 2016; and for other purposes.
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 820 
In the House of Representatives, U. S.,

July 12, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5538) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes; providing for proceedings during the period from July 15, 2016, through September 5, 2016; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5538) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations.  2. (a)After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read through page 184, line 21. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived except as follows: page 71, line 19, through page 71, line 25. 
(b)No amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution, amendments en bloc described in section 3 of this resolution, and pro forma amendments described in section 4 of this resolution.  (c)Each amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 
(d)All points of order against amendments printed in the report of the Committee on Rules or against amendments en bloc described in section 3 of this resolution are waived.  3.It shall be in order at any time for the chair of the Committee on Appropriations or his designee to offer amendments en bloc consisting of amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 
4.During consideration of the bill for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate.  5.At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
6.Section 454 of H.R. 5538 shall be considered to be a spending reduction account for purposes of section 3(d) of House Resolution 5.  7.During consideration of H.R. 5538, section 3304 of Senate Concurrent Resolution 11 shall not apply. 
8.On any legislative day during the period from July 15, 2016, through September 5, 2016— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  9.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 8 of this resolution as though under clause 8(a) of rule I. 
10.Each day during the period addressed by section 8 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  11.Each day during the period addressed by section 8 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
12.Each day during the period addressed by section 8 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.  13.It shall be in order at any time on the legislative day of July 14, 2016, or July 15, 2016, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 
14.The Committee on Appropriations may, at any time before 5 p.m. on Friday, July 29, 2016, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2017.   Karen L. Haas,Clerk. 